Title: From Thomas Jefferson to James Hopkins, 17 September 1801
From: Jefferson, Thomas
To: Hopkins, James


Dear Sir
Monticello Sep. 17. 1801.
Your favor of July 16. was recd. about 10. days ago only. I have examined my papers, and am still in possession of a copy of the deed for the Hardware limestone lands, in your handwriting, which you were so kind as to send me before you sent the original. but the original itself I unquestionably delivered to the clerk, on a court day, at his table, where I presented it to be recorded. after looking at it he told me the act was expired which permitted the recording lost deeds. I desired him then to keep it as his office was the proper place, until measures could be taken for placing it legally on the records. I have been only twice to Charlottesville since I came home, both times on court days, when I could not have an opportunity of speaking with mr Carr. if I am able to go there before I leave this (which will be in a week) I will look into it.—having no longer occasion to go to Philadelphia, I ceased to answer to mr Duane & others, the commissions which I had formerly been charged by my friends to execute there. hence it was that I did not pay him for your papers the last winter as I had before done. your commission for the purchase of the journals of the old Congress is in a course of execution. the old edition was exhausted & a new one in the press. I had recieved 3. vols for you before I left Washington, and expect by the time I return the remaining volumes will be ready. I sincerely join with you in congratulations on the recovery of our fellow citizens from the phantasms of 1798 which had been conjured up to turn their minds from their natural course. I hope they will not be again so disturbed. accept assurances of my high esteem & respect
Th: Jefferson
